C4

LIGIHXS

¢ qunog aBeg

 

¢ paMmo s0uR[eg

 

¢ pomo soured

 

¢ pamo sourleg

 

¢ poMo souRleg

 

¢ pamo sourjeg

 

¢ pamMo souvleg

SLOWd HAN ATA Sen qeuMooC]
Op bZ00-G610Z *FeQtUNN ese]
Iv 00° a 6102/11/50" saqeq Sumy

midi

§ ONTeA
$ onjeA
§ onfeA
§ ONTBA
$ onjeA
¢ onye

      

Case 2:19-cv-00827-JDC-KK Document 1-5 Filed 06/26/19 Page 1 of 3 PagelID#: 33

(Ayzadosd AynuUI09 Surpnfouy) {SUTMoT[oy 94} Jo Auk Ul jsoJOJU! Ue OARY IO UMO NOK OM *6

s}ljoueq juawAo[duisup),
"dul0d sIoyIOM Aqyrqesiq

  

 

 

 

yioddns piTyo ANVL ISS :Junowe AyyJUOUI 94} 93e}s oseoyd ‘os J]
OU guoddns 10 swioour SurMmoy[oy oy} Jo Aue aatooor asnods nok 10 NoA OG =“

¢ ATUUO/Y ¢ APO ‘sade AA “ON Su0YdsTo |,

ssoippe s_JoAojduie s asnods

JoXo|dura

s,asnods Ino< Jo oureu 94} aJeoIput asvayd ‘os J] {poAojduia asnods InoA s]

 

 

:drysuoreyol pue ‘sede ‘soureu 332}5 OVL jsyuepuadap Jeyjo Aue savy nod og

 

 

 

 

 

re LnoX yyIM SAT] UorIpyTyo Auewl MOP
—E _ 681 Jopunore oym yoddns nof op usrpyryo Auew MOP
QUIqNOU0D  ~— PeMOpIM _—sC—P9dJOAIG poyeredas poLuey LA Al ojsulsg

“SNES [EULA “ZL,

L]PA2] Ayoaod e1apay 24} JO %SZ] 0} Jenbe 10 ue} ssoy aWIOOUT INOA ST

 

 

 

 

swooUT Joyo AUY

suononpep JoyIO

Vol XB], SWOOUT felopeay  :suotonpop ATWO
¢ sode my ATUJUOY] ¢ sademy AppoA, ‘auloouy ‘9

 

SYOOAT ©  podojduraun usaq nok savy Buoy Moy ‘peAoyduaun jy
I IaXfo[ duis jse] INCA Jo sureu ay} 4st] ‘Spakoydumoun Jy

LpeAojduie os usaq no savy SUC] MOY

SSoIppY S_JoAo[durq
JoXojduis oA Jo owen

{podojduia nok ary “pe Romany] {uonednsso0 INoA sIyeUM “SC

OW’ (V (juapnys B NOK aIY “yp

  

 

‘ON ou0ydayoL

 

O(V

 

‘BuIpuoye ore NOA [OOYOS 9Y} Jo owWeU oY} S}eOIpuI SsRaTd ‘os J]

 

  
  

 

 

 

 

 

(420A) (ewl0H)
ASCE= G8L-LEE ‘Gon ouoydepy “¢
(epop diz pup 9121S) (AitD) (ssorppy 32011¢ Jo ‘ON xog)
LOVE F) AAP) awo7 Cen We SSOIPpV “7
J *s Sho! -7 ©- FO wuajo egy IA ~ ‘ON Aytinoag yeT20¢
GORY VY {Sh | oweN [IM “T
LIAVGIAAV STYadAVd VWUOH NI
L4NOD AO 7870 ndad
qa
My ie 4 4a
IsInoT iy avis + ‘apa +o ht
NAISVOTVS JO HSMvd "ON ‘SA

‘3 APC: bl OF

77 +2 aa V'SE

LINOD LORILSIG TVIOIGNL HLT
Case 2:19-cv-00827-JDC-KK Document 1-5 Filed 06/26/19 Page 2 of 3 PagelID#: 34

€ jo 7 o8eg
C oimeutis S jueorddy
oY
‘IoJaJoy} puog optaoid 0} a]qQe aY(S) SI 10U ‘anos Ady} SB JO OUBApE Ul YN0D
Jo s}soo ay} Aed 0} oyqeun st ay(s) ‘sueow Jo yueM pur Ay1aA0d Jay/sty Jo osnvdaq JeY} PUe *}99L109
pUe ond} Je poured UloJaY} JOR] JO sUOHeSaT[e [Je Jey} pue uoHed Suroso10j oy} yey L,
‘IoJaray} AjLINDes SUTYSTUINT JO onio98 ASy} sv IO doUBApe
UI S}soo oY} BuIAed ynoyjIM jNsMme] pouorjdes saoge oy} 9}e3HY 0} UOIss!ULad Suysonbor jo
asodind oy} Joy JNO oY} O} POYsTUUIN] st UONeULIOJUL Sty Jey} SUONHed oy} pousts sey oy(S)
‘sAOQe UOTPULIOJUI Sy) poysTuny oy uosIod oy) st 9Y(S)
“BUBISINO'T] JO JUSpIsoL
@ pue Ul papionuop Apuasaid si pue voLaUury JO sojelg po}UE 9Y} JO uaziIO & st oY(S)
‘yey} ples pue posodap ‘uzoms Ajnp Suleq Joye ‘oyM
‘ raaasiza =a YI S vr pozeodde pue owes ATTeuosiad “qIW AYWOAAA

natseoyeD Jo ysiwed
BURISINO] JO 93015

 

 

{suoysonb saoqe 9} JO Aue 0} Jamsue os]ey & SAIS ATeUOTUD}UT
0} yWowuosudun Aq s[qeystund ouILIo B SI Wt yeu) NOA 0} pouTe;dxa Aouloye noA sey “E]

HIMOAN) F UD 0) PAI Ke Uw) (‘AT[Ny Jomsue 0} pombe are nox) gpred nok

oaey Aue jI JUNoUIE yeYM puR soj S.AoUIO}E INOA Avd 0} spew nod savy syuswIsSUeUe yey “ZI

 

 

 

 

urejdxa
asvaid ‘os J] O/V ceroge UmoyYs jou ore Jeu} Sjosse Jo awOSUT [eUOTIppe Aue aary nok og

 

GU \S YUO =~ A YO Puyo AX ) nok 0} drysuoyeyes pue sweu s uosiod
yey} oyes oseoyd ‘os J] so gsosuedxa mod Aed no doy Aprepnger ouokue sa0q = ‘[]

QQ he | $ SHSNAdxXd ATHLNOW TV.LOL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$ $ L
$ $ Z
$ $ LZ
$ $ ae
(Ajyyuow Aed nod yunoure oy} puke UOTNATsUI [eIOURUy oY} ISI) SURO]
2
$ $ Sf
$ $ ZO
$ $e
$ $ 7
(jJuowiAed AjyUOUL pue pred Jo adAy jstq) Spied jIpars
JUSUTYSTUIeD OSPLLUILUL SIY} JO 9SOY} UY} JOY}O UdIPT IYO Jo; y10ddng
IIy1O soLnoioysorddng 8uruesy,a oreokeq
yoddns pry quowUIeyoyUq Ayneaq/loqieg pooy
uoneyodsuer,  OhU RSH go-hapetoUR SUT OPT
suonduosaIg § +—«s sasuadxayewoq =——sti‘<‘éé éSOSUOCXO [LODO
‘SUL‘PO—=“‘ S!!OCSULOSNORYO©6 SoxeqyAodolg 8 =—CS~SC«SBUQUE
OM pried Ghlpeuoudspp EM OG gomnoory
sey 9}0U osnoy quar WT § 2g Ou
:sasuadxa AYyJUOU INOA jSI] Bse2[q ‘Ol
:yueq JO UOT}eO0] pue oueENy
goneA = =©=—CS JUNODOw yuRG
¢ 199q ¢gAinby  =—i(itst‘(t«é‘ié tora a QAO JIC
goneA  —_—ssOdaqq Jo soyeoygysacp

¢ one A, spuog ¢ one A, yoo
Case 2:19-cv-00827-JDC-KK Document 1-5 Filed 06/26/19 Page 3 of 3 PagelID#: 35

€ jo ¢ o8eg

PRAY api Deve”
fas yy. .

LYNOS POraL

 

 

   

"BUPISINO']
SIY] SJaquIeYyo Ul peusts

 

‘sopseyD oye’] Ur * § 1 9¢ ‘

‘JoJaIoy} AjLINas SUTYSTUINY Jo oMI99e AY] Se 10 SOUBAPP UT S}soo oy} Sutked ynoyyM ‘[ 8S
OPOHTY SINPsdolg [LAID JO 9pOD eURISINOT UTM SoUBPIODOE UL VOTES] SIY} puayop 10 oynoasord

0} poytuued oq COGIS U4 V IS wy} GHYACUO AGAUAH SI LI

‘S}LABPYJe pue uorjjed Surosa10j 9y} SULIOpIsuod

 

wadwuo
FORGO GGG GG OR RG iio dick kok oka ak ak ak

OITENd AUVLON
UD wee 12 seujdxy uojssjwWOg
(IU SYN] V1 ‘Useg nelseoje9
My 99Z2# OHGNg Are\ON
SURI BPINOID
07 * Jo Aep sy} ‘eueIsInoTy

 

__INVIay
—~1f} ——N"I
‘IoJaIoY} puog apraoid 0} a[qQe oY(s) SI JOU ‘enid9e ADU} Se JO JOUBAPR Ul }NOd Jo s}soo ay} Aed

0} a[qeunN st ay(s) ‘sue Jo yURM pue AyIOAOd JOUY/sTY JO asnvoaq yey) sMOUY oY(s) Jey} pue [TIM
QWISUd FY! CY SMOUY 9Y(S) Jey} pres pue posodap ‘uJoms Zuleq Joye oy

SAIC PAW) ( Kp omeodde pue oureo AT[Puosiod “AW AYOATA

LIAVGIAV ALYWVd GUIHL

AE AG A A A Ae Ae RO A eR A OR eo 2 2 oo RO ER RRR RR RR ok RK

 

 

 

 

OITdNd AUV.LON 2 seuidg uojssjuwed

ara MORIN) yste
aes oNqNd AsBjON
SWIM BPIIMOID

L102 ‘ trop, jo Aep Yy LJ su ‘euersinoy
aaal

‘sopey axe] ye oyqng AreON e& ‘AW AYOATA YOSANsS GNV OL NYOMS

 

 

‘OS OP 0} payjUS st aY(s) JI Suadnyg Duo Ul SUIpsedoid Jo yYJOUAq
ay} JO yuRsHT eB SuLALdop jnoyyM ‘pasemoosip aq Aeu syinsMe] Jo UITIY OJeUTUULIOSIpUT oY} Jey}
Os “Ioyor9y} AjLIMas YSTUINY 0} OF Way} Aed 0} JueSHT 94} JO AyTIqe au) pue ‘pred aq 0} savy pjnom
OSTIMISY}O YOLYM S}SOO LNOD OY} “BuIpssooid ay} Jo ainyeu ay} 0} preBal onp YIM ‘os Op 0} payyua
Ajzeoo oye oym syuesyI] 0} payoLysor st suadnpg puio.y uy possoid 0} a8ayiAud sy],

‘SLSOO ASAHL AVd OL NOILVOITAO AHL AO NOA AAAITAA
LON SH0d WaAdAVd V SV SALVLS YNOA ‘OA jsurese pasapusr 9q yuowspnf prnoys
‘sjs09 Jo yuowtAedald jnoyym Surpssooid jo asoptaud oy) poyuerds oq Aew nox yBnowpy

HOILON
